Collins, J.
(dissenting). The record discloses that the defendant was never advised that she could be subjected to penalties for working during the strike, nor was she ever given a copy of the union constitution, pursuant to which the fine was imposed. Under the circumstances, it is my opinion that the union has failed to establish its right to institute an action to recover the penalty.
DiPaola, P. J., and Ingrassia, J., concur; Collins, J., dissents and votes to affirm in a separate memorandum.